DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments from 12/23/2020 with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
In regards to the 35 U.S.C. 102 rejection remarks from pages 8-10, the Applicant’s arguments pertain to claim elements of the amended claims 1 and 14, and will be discussed in the Final Rejections below.
Due to amendments affecting the scope of both independent claims, a further art search was conducted.
The Examiner acknowledges the amendments to claims 1, 3, 5, 14, 16, 17, and 19; and the cancellation of claims 2 and 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wilkes (US20170087635A1).
With respect to claim 1, the prior art of Wilkes teaches an additive manufacturing system, comprising: a housing defining a chamber [0037]; a build platform disposed in a lower portion of the chamber (Fig. 2, item 14; [0037]); a powder application device configured to dispose a bed of powder material onto the build platform when in operation [0037]; an energy generating system configured to direct a focused energy beam onto at least a portion of the bed of powder material when in operation [0038]; a first gas inlet, disposed formed in a first side-wall of the housing chamber, and configured to inject supply a first gas flow into the chamber parallel to the build platform (Fig. 1, item 22; [0040]); a second gas inlet formed in a top-wall of the housing and configured to inject supply a second gas flow into the chamber in a direction substantially perpendicular to the build platform (Fig. 1, item 44; [0045]), wherein a first flow rate of the first gas flow into the chamber is less than a second flow rate of the second gas flow into the chamber [0025]; and a gas outlet configured to discharge the first and second gas flows from the chamber (Fig. 1, item 26; [0041]).  

With respect to claim 3, Wilkes teaches the second gas inlet comprises a plurality of substantially circular openings formed in the top-wall of the housing chamber (Fig. 1, item 44; [0047]).  
With respect to claim 4, Wilkes teaches the second gas inlet (Fig. 1, item 44) is disposed at a greater vertical height than the first gas inlet (Fig. 1, item 22) within the chamber.  
With respect to claim 5, Wilkes teaches the gas outlet (Fig. 1, item 26) is disposed in a second side-wall of the housing chamber, opposing the first side-wall (Fig. 1, item 22; [0042]).  
.

Claims 14, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wilkes (US20170087635A1).
With respect to claim 14, Wilkes teaches an additive manufacturing system [0037], comprising: a housing defining a chamber [0037]; a build platform disposed in the chamber (Fig. 2, item 14); a powder application device arranged in the chamber and configured to dispose a bed of powder material onto the build platform when in operation [0037]; an energy generating system configured to generate and direct a focused energy beam onto at least a portion of the bed of powder material when in operation [0038]; a positioning system coupled to the build platform and the powder application device and configured to move the build platform, the energy generating system, the powder application device, or a combination thereof, relative to one another [0007, 0037]; a first gas inlet configured to inject supply a first gas flow (Fig. 1, item 22) into the chamber horizontally above the build platform (Fig. 1, item 14; [0040]); a second gas inlet formed in a top-wall of the housing and configured to inject supply a second gas flow into the chamber in a direction substantially perpendicular (Fig. 1, item 44; [0045]) to the first gas flow, wherein a first flow rate of the first gas flow into the chamber is less than a second flow rate of the second gas flow into the chamber [0025, 0046]; and a gas outlet configured to discharge the first and second gas flows (Fig. 1, item 26; [0041]).  

With respect to claim 16, Wilkes teaches the second gas inlet comprises a plurality of openings formed in the top-wall of the housing chamber (Fig. 1, item 44; [0047]), and the first gas inlet comprises one opening (Fig. 1, item 22; [0042]).  

With respect to claim 20, Wilkes teaches the first gas flow and the second gas flow comprise inert gas [0009, 0013].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wilkes (US20170087635A1), as set forth above in the rejection of claim 1.
With respect to claim 7, Wilkes teaches an additive manufacturing chamber with a second gas inlet from the top wall (Fig. 2, item 44) and a first gas inlet from a side wall (Fig. 2, item 22), wherein the second gas flow is greater than the first gas flow [0046].
Wilkes is silent on gas flow ratios; specifically, that the second gas flow and the first gas flow are supplied at a gas flow rate ratio that is 2:1.  
However, Wilkes teaches that the first and second gases can be the same or different inert gases [0013] and run by two independent supply lines [0013].  Wilkes teaches components that can further modify the gas flow ratio: an electronic control unit controls both inlet gas flows [0016], and an optional pressure equalization container can be installed upstream of the second and/or first gas flow inlets [0021-0022].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the Wilkes teachings of different gas options, separate gas supplies, a dual flow controller, optional pressure equalization containers, and that the second gas flow is greater than the first gas flow .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkes (US20170087635A1), as set forth above in the rejection of claim 14.
With respect to claims 17 and 18, Wilkes teaches an additive manufacturing chamber with a second gas inlet from the top wall (Fig. 2, item 44) and a first gas inlet from a side wall (Fig. 2, item 22), wherein the second gas flow is greater than the first gas flow [0046]; and an electronic control unit controls the first flow rate of the first gas flow and the second flow rate of the second gas flow [0016].
Wilkes is silent on the second flow rate being about 1.5 times to about 2.5 times the first flow rate, further wherein the second flow rate is about two times the first flow rate.  
	However, Wilkes teaches that the first and second gases can be the same or different inert gases [0013], the gases can be run by two independent supply lines [0013], and that an optional pressure equalization container can be installed upstream of the second and/or first gas flow inlets [0021-0022].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the Wilkes teachings of different gas options, separate gas supplies, a dual flow controller, optional pressure equalization containers, and that the second gas flow is greater than the first gas flow could have allowed one to experimentally arrive at the second flow rate being about 1.5 times to about 2.5 times the first flow rate, further wherein the second flow rate is about two times the first flow rate with a reasonable expectation of success.  	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure – Meiners (US6583379B1); Fey (US20190039313A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742